Title: To James Madison from Samuel Greenhow, 7 December 1804 (Abstract)
From: Greenhow, Samuel
To: Madison, James


7 December 1804, Richmond. “Having received through your politeness two letters from Mr. Monroe; In order to insure a certain and speedy conveyance to the Answer which it has become necessary that I should give, I take the liberty to forward the letter inclosed, to your Care, with a request that you will be so good as to suffer it to accompany your next dispatches to that Gentleman. His several changes of situation, and a report that he will shortly be removed to Madrid prevent me from addressing the letter to any particular place—but as I trust you will permit it to be inclosed with yours, that will not be material.
“I send the letter unsealed, because I have doubts whether you would consent to forward a communication to him (with your public dispatches) of the Nature and Writer of which you are totally ignorant. It relates to a small affair of a pecuniary nature requiring no privacy. After perusal (if you think fit so to do) I pray you to be so good as to forward it.”
